Exhibit 10.5

2nd Story Software, Inc.

Tax Year 2011 Management Incentive Plan

For JoAnn Kinzel, President (“Participant”)

This Management Incentive Plan is effective for the 2011 Tax Year, as defined in
the 2011 Tax Year Financial Plan (the “Financial Plan”). If the EBIDTA Margin
Percentage for the TaxACT business meets the Target EBIDTA Margin Percentage set
forth in Financial Plan, Participant shall be entitled to earn one or both of
the Revenue Bonus and the Unit Growth Bonus, as set forth below. The
measurements for the two bonus types are independent, and the Participant may
earn one bonus without earning the other, or may earn both, up to a maximum
bonus amount of $160,000. In addition, Participant may earn the Retention Bonus
set forth below, independent of whether the other bonus components are earned.
The bonuses, if any, will be paid within a reasonable period of time after the
end of the 2nd Story Software fiscal year. Defined terms that are used but not
defined in this Management Incentive Plan have the meaning assigned to them in
the Financial Plan.

Revenue Bonus

If Tax Year 2011 Revenue is at Target (as defined in the Financial Plan), then
Participant shall earn a Revenue Bonus of $20,000. For each whole $1M by which
Tax Year 2011 Revenue exceeds Target, Participant shall be entitled to receive
an additional $15,000, up to a maximum total Revenue Bonus of $80,000. If Tax
Year 2011 Revenue is between Target and $2M below Target, Participant shall earn
a Revenue Bonus of $10,000. If Tax Year 2011 Revenue is below Target by more
than $2M but not more than $5M, Participant shall earn a Revenue Bonus of
$5,000. If Tax Year 2011 Revenue is more than $5M below Target, Participant
shall not earn a Revenue Bonus.

Unit Growth Bonus

The below table sets forth the levels of Unit Growth Bonus that will be awarded
for achievement each of the Unit Growth Tiers set forth in the Financial Plan.
As set forth in the Financial Plan, Unit Growth will be measured against the
percentage of overall year-over-year growth of DIY tax returns e-filed in 2011,
as reported by the IRS.

 

Unit Growth Tier

   Unit Growth Bonus  

Tier 9

   $ 80,000   

Tier 8

   $ 70,000   

Tier 7

   $ 60,000   

Tier 6

   $ 50,000   

Tier 5

   $ 40,000   

Tier 4

   $ 30,000   

Tier 3

   $ 25,000   

Tier 2

   $ 10,000   

Tier 1

   $ 0   

Retention Bonus

If Participant remains employed by 2nd Story Software, Inc. through the end of
the 2011 Tax Year, Participant will receive an additional $50,000 Retention
Bonus.